DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 1/24/2022 is acknowledged.
Claims 29, 30, 40, and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 18, 19, 68-73, 76, and 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprehe (US 7793391).
Sprehe discloses an apparatus comprising: a first layer of flexible material (108); and a second layer of flexible material (110), the second layer being coupled to the first layer to form a container defining a storage volume bounded by a first end portion of the container (top of 100), a second end portion of the container (101), and a plurality of side edges of the container (left and right side edges of 100), the first layer and the second layer defining an opening at the first end portion of the container (@130 see Fig. 6); and a self-sealing portion (130) having a plurality of sealing mechanisms, each of the plurality of sealing mechanisms being configured to close and seal the opening at the first end portion (see Figs. 6, 9).  
Sprehe further difscloses the self-sealing portion comprises a set of complementary hook and grooves and a set of complementary U-shaped ribs (see Figs. 8, 9); the container includes an opening portion, the opening portion facilitating opening of the container after the plurality of sealing mechanisms have closed and sealed the opening (172, 174); the opening portion includes a perforation/tear notch (155); the set of complementary hook and grooves is a first set of complementary hook and grooves (338, 536); and the self-sealing portion comprises a second set of complementary hook and grooves (438, 636); the second set of complementary hook and grooves is arranged between the first set of complementary hook and grooves the set of complementary U-shaped ribs (see Fig. 9); and the set of complementary U-shaped ribs .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) as applied to claim 18 above, and further in view of Branson et al. (US 4964739, hereinafter ‘Branson’).
Sprehe discloses all limitations of the claim(s) as detailed above except does not expressly disclose the single-use/indicator feature of the sealing mechanism as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the frangible connection taught by Branson to the sealing mechanism taught by Sprehe, in order to indicate that the bag has been opened as taught by Branson (Abstract).

Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) as applied to claim 18 above, and further in view of Soodak (US 5253754).
Sprehe discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, Soodak teaches tissue packaging being constructed of fluorinated ethylene propylene (FEP) (col. 4, ll. 49-50) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Sprehe packaging with an inner layer comprising fluorinated ethylene propylene (FEP) as taught by Soodak, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, .
Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) as applied to claim 18 above, and further in view of Denis et al. (US 2015/0203250, hereinafter ‘Denis’).
Sprehe discloses all limitations of the claim(s) as detailed above except does not expressly disclose the sealing mechanism and first layer having similar materials as claimed.
However, Denis teaches a packaging bag with sealing mechanism wherein the packaging bag layers and the closure are made of the same materials (para 0009) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Sprehe packaging the same material for the bag walls and sealing mechanism as taught by Denis, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) as applied to claim 18 above, and further in view of Ajootian (US 7147374).
Sprehe discloses all limitations of the claim(s) as detailed above except does not expressly disclose different layer materials as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the packaging taught by Sprehe with one transparent panel and one opaque panel as taught by Ajootian, in order to allow the contents to be viewed in a retail environment as taught by Ajootian (col. 4, ll. 32-41).


Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehe (US 7793391) as applied to claim 18 above, and further in view of Anzini et al. (US 8549713, hereinafter ‘Anzini’).
Sprehe discloses all limitations of the claim(s) as detailed above except does not expressly disclose the adhesive sealing mechanism as claimed.
However, Anzini teaches a similar packaging bag closure wherein  the plurality of sealing mechanisms includes a first self-sealing mechanism, a second self- sealing mechanism, and a third self-sealing mechanism; Attorney Docket No.: 1042-003-OIUS Application No.: 17/258,695 Page 7 the first self-sealing mechanism is an adhesive sealing mechanism; the second self-sealing mechanism is a zipper seal mechanism; and the third self-sealing mechanism is a zipper seal mechanism (see Fig. 2).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the packaging taught by Sprehe with adhesive .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        

February 2, 2022